         Case 1:19-cv-00608-LY Document 111 Filed 11/11/20 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 CAMRON SNEED,                                  §
                     Plaintiff,                 §
                                                §
                                                §
 v.                                             §           Civil Action No. 1:19-cv-608
                                                §           Jury Trial
 AUSTIN INDEPENDENT SCHOOL                      §
 DISTRICT,                                      §
               Defendant.                       §


                      PLAINTIFF=S PROPOSED FINDINGS OF FACTS


A.    GENERAL

1.    Camron was born on March 20, 2002; she is of African-American heritage. Her natural
      mother is Pamela Parks-Sneed. Her natural father is Charles Sneed. Camron wants to be a
      veterinarian and is currently attending LSU (Louisiana State University). (Trial testimony)

2.    Camron attended Bowie High School (“BHS”) (in the Austin Independent School District)
      beginning Fall 2016 as a Freshman and graduating in May 2020. She participated in the
      Future Farmers of America (“FFA”) Program all 4 years; after her Freshman Year she was the
      only African-American in the program. She was also a member of the School Band during her
      freshman and sophomore years. (Trial testimony)

3.    Throughout the four-year period, she heard racial epithets on a daily basis and often multiple
      times per day by FFA Members. She heard them from FFA students in class, at the FFA farm
      and at school events. Both of her parents also heard racial epithets from students in the FFA
      program. The School Principal, Mr. Robinson, admitted that he had more problems with the
      FFA Program than any other at the High School. (P-3-58).

4.    Graffiti (with racial epithets) was on the walls of the high school bathrooms and written on
      windows. The graffiti was easily observable by teachers, coaches and administration. (Trial
      testimony)

5.    Against the backdrop of ongoing racial epithets (her freshman year), the Bowie High School
      band presented her with the “Sass Quatch Award”, at its annual awards banquet. Camron
      found this award racially offensive, and particularly embarrassing because it occurred in front
      of so many people. (P-59).

                                                                                                1
         Case 1:19-cv-00608-LY Document 111 Filed 11/11/20 Page 2 of 11




B.    THE RACIALLY HOSTILE ENVIRONMENT AFFECTED HER H.S EXPERIENCE

                                           FFA

6.    Camron became scared to go the FFA Farm. Mrs. Parks-Sneed told her daughter not to go the
      Farm alone. (P-43) Over time, Camron saw not only herself but her family as targets as well.
      On one occasion an FFA student said “I’m so fucking mad I could kill a nigger” while she and
      her mother were nearby. (Trial testimony)

7.    On one occasion she walked onto the Farm and many of the offending FFA students opened
      their knives at the same time. The students were admonished by the teacher to put the knives
      away, but they did it again when the teacher left. (Trial testimony)

8.    Administrators were well aware of ongoing reports of: property damage, graffiti carved onto
      farm equipment, animal cruelty, stolen animals and physical mishandling of pigs and cows,
      (P-42 – P-50). This added to Camron’s fears. (Trial testimony)

9.    Threats of physical violence became real when students with the FFA program carved male
      genitalia on Camron’s tack (including her feed troughs and feed scoops). (P42 & P43, P-92-
      P-96) FFA Students also grafittied racial slurs in the FFA barn, easily observable to any staff
      member who went to the farm. (Trial testimony)

10.   Camron’s fears that her animals would be injured also became realized when former FFA
      member, Kylee Rhoher, vandalized Camron’s feed equipment, carved a penis on her farm
      equipment, then injured her show animals. Afterwards, Camron complained, and charges
      were filed against Kylee; Kylee’s family then harassed Camron’s parents at a livestock show.
      (P41- P49, P-91- P-95). Mrs. Park testified that, at the same livestock show, a group of FFA
      students showed up wearing camouflage military gear. They then went into the bathroom and
      put black shoe polish on their faces and came out and specifically walked past Camron’s
      parents. (P-55 & P-56; and Trial testimony)

11.   When listening to rap music in Camron’s presence, and the term “Nigger” was heard, students
      accentuated the “rrrrrrr.” (Trial testimony)

12.   In the Fall of 2017 Camron went to the FFA Farm and observed a white feedbag, stuffed to
      look like a head and tied around the neck to look like a hanging in the barn. (P-7). It was put
      up by FFA students. This image was sent around the school via social media. Camron’s
      family notified the school. (P-7)

13.   After the bag was taken down, FFA students purposefully put trash in Camron’s feed area (for
      the pigs). They also put the noose by her feed troughs. She threw it in the trash. FFA students
      then removed the noose from the trash and put it back by her trough again. (Trial testimony)

                                                                                                2
         Case 1:19-cv-00608-LY Document 111 Filed 11/11/20 Page 3 of 11



14.   Months later in January 2018, a noose was hung in the FFA barn, making a clear imagery
      statement. (P-54)

15.   One FFA student, Will Gamblin, continually used racial epithets in Camron’s presence. On
      one occasion he proudly used the term “Noodle Nigger”. Camron was particularly offended
      because he said it to her directly. (P-8 – P-14, P-36, P-54)

16.   Camron has hair unique to persons of African-American descent. White students would touch
      her hair and make offensive comments about her hair at the same time. In fact, Dr. Shapiro,
      the (former) Associate Superintendent of Schools admitted it was offensive. (P-75)

                                           GRAFITTI

17.   In addition to the graffiti at the ag farm, racially offensive graffiti was in the high school
      bathrooms throughout Camron’s 4 years at Bowie High School. It was readily apparent to
      anyone who looked. (Trial testimony)
                                            BAND

18.   After AISD presented Camron the “Sass quatch” award her freshman year, her parents spoke
      with the band director, who apparently approved of the printed award certificate. (P- 58).
      They later spoke with Principal Robinson about the award and ongoing concerns with the use
      of racist language in band, and in the school in general. (Trial testimony)

19.   While in the band, Cameron heard racial epithets on a daily basis, even after the students were
      admonished. (P-3-58). She eventually quit the band because of the hostility, in her
      sophomore year. (Trial testimony)

20.   Mr. Robinson, Bowie High School Principal, recognized the hostile environment and
      suggested she move to another high school. (P-79). He recognized Camron had a right to a
      safe environment “not filled with that type of language and words.” But nothing changed at
      Bowie High School. (Trial testimony)

                                           EFFECT

21.   Due to the unchecked racially hostile environment, Camron became introverted, and saw a
      private therapist, and was diagnosed with depression. (P-77 – P-79; P-60 – P-63). In fact, in
      order to “hide-out” she started wearing a hoodie and covered herself up with the hope of not
      being recognized. (Trial testimony)

22.   Even though she, her mother and father made numerous complaints about the students in the
      FFA program, she could tell the FFA Students were not effectively punished, because the
      harassment continued. (P-5 – P-60). She stopped trusting her teachers because reporting the
      racial animus she experienced became futile and seemed to lead to more harassment. (P-43).

23.   Camron was deeply affected by the racial hostilities, and the school’s failure to effectively
                                                                                                3
         Case 1:19-cv-00608-LY Document 111 Filed 11/11/20 Page 4 of 11



      address it. She put on a brave face to fight through it; she maintained her good grades. But
      she lost sleep, lost weight, became depressed, was forced to consider changing schools, and
      was robbed of happy high school memories. (Trial testimony)

C.    SCHOOL DISTRICT POLICIES & PROCEDURES

24.   The AISD receives federal funds. As such it must follow the requisites of Title VI of the
      Civil Rights Acts of 1964, 42 U.S.C. 2000d. One policy called FFH (LOCAL) STUDENT
      WELFARE- FREEDOM FROM DISCRIMINATION, HARASSMENT, AND
      RETALIATION addresses, among other things, discrimination based upon race. For the
      purposes of receiving and investigation complaints of discrimination based upon race or
      nationality, the Title VI Coordinator is the AISD Superintendent of Schools. During all times
      relevant to the case Dr. Paul Cruz was the Superintendent of Schools for the AISD and the
      District’s Title VI Coordinator. (P-64 – P-67)

25.   Dr. Cruz was the Superintendent of the AISD during this time-period and was also the
      District’s Title VI Coordinator. His designees include Dr. Craig Shapiro, the (Former)
      Associate Superintendent for High School Schools; Mr. Mike Robinson, Principal; Mr.
      Vincent Trevino, Ms. Susan Leos, Mr. Larry Britton, Ms. Paulette Walls, and Ms. McGraw all
      Assistant Principals and Mr. Ryan Thomas, Band Director. The District Policy FFH (Local)
      requires that any AISD District employee who suspects a student has experienced bullying or
      harassment based upon their race or nationality, or receives information or has knowledge that
      a student has experienced bullying or harassment based upon their race or nationality shall
      notify the Title VI Coordinator. Additionally, the Title VI Coordinator or their designee must
      notify the parents of the student who has been bullied or harassed. The complaint must be
      reduced to writing and an investigation shall immediately begin. It must be completed within
      10 business days with a written report filed with the Title VI Coordinator. The parent of the
      victim must receive a copy of the report and appropriate disciplinary action taken against the
      perpetrator. Additionally, the parents must receive notice of their right to appeal any decision
      to the School Board or the United States Department of Education Office of Civil Rights. Dr.
      Cruz was the Superintendent of the AISD during this time-period and was also the District’s
      Title VI Coordinator. His designees include Dr. Craig Shapiro, the (Former) Associate
      Superintendent for High Schools; Mr. Mike Robinson, Principal; Mr. Vincent Trevino, Ms.
      Susan Leos Mr. Larry Britton, Ms. Paulette Walls, and Ms. McGraw, all Assistant Principals,
      and Mr. Ryan Thomas, Band Director. (P-64 – P-67)

26.   The District Policy FFH (Local) requires that any AISD District employee who suspects a
      student has experienced bullying or harassment based upon their race or nationality, or
      receives information or has knowledge that a student has experienced bullying or harassment
      based upon their race or nationality shall notify the Title VI Coordinator. Additionally, the
      Title VI Coordinator or their designee must notify the parents of the student who has been
      bullied or harassed. The complaint must be reduced to writing and an investigation shall
      immediately begin. It must be completed within 10 business days with a written report filed
      with the Title VI Coordinator. The parent of the victim must receive a copy of the report and
      appropriate disciplinary action taken against the perpetrator. Additionally, the parents must
                                                                                                 4
         Case 1:19-cv-00608-LY Document 111 Filed 11/11/20 Page 5 of 11



      receive notice of their right to appeal any decision to the School Board or the United States
      Department of Education Office of Civil Rights. (P-64 – P-67)

27.   The AISD School Board Policies & Procedures address a number of potential corrective
      actions including but not limited to a training program for the victim and any perpetrators; a
      comprehensive education program for the school community; counseling for the victim;
      counseling for the perpetrator; follow-up inquiries to determine whether new incidents of
      bullying and harassed based upon race continued to occur; involving students and parents in
      an effort to improve the school climate; increasing staff monitoring of areas where prohibited
      conduct has occurred and reaffirming the District’s policy of against bullying and harassment
      based upon race. Plaintiffs all testified they never received notice of their Title VI procedural
      safeguards.

D.    THE SCHOOL DISTRICT WAS ON NOTICE OF THE COMPLAINT THAT CAMRON
      WAS A VICTIM OF BULLYING AND HARASSMENT BASED UPON RACE

28.   In the Fall of 2016 Camron started Bowie High School as a Freshman. Camron’s mother
      complained to Band Director Thomas and Assistant Principal Larry Britton about racial
      epithets and slurs during band. (Trial Testimony).

29.   In November of 2016 the band attended a national competition in Indianapolis. Camron
      complained to assistant principal Larry Britton about racial slurs, use of the N-word and other
      “racial language”. (Trial Testimony).

30.   In the Fall of 2016 Mrs. Parks-Sneed went to the FFA farm with Camron and heard a boy
      named Joseph say “Fuck that nigga,” and then “I’m so fucking mad I could kill a nigger.”
      Mother spoke with the FFA Instructor, Pierce who stated “he didn’t believe the
      Administrators would do anything about it.” (Trial Testimony).

31.   Shortly thereafter in 2016, there was a parent meeting with Ms. Leos, the then Principal and
      Mr. Trevino, the Assistant Principal and mother spoke about the racist language and offensive
      behaviors she witnessed. (Trial Testimony, P-2).

32.   The use of racial epithets continued. Students Coleman, Justin, Joseph, Collin and Ryan
      would say Nigger around Camron all the time. On occasions when she and her mother were
      together they would often exaggerate the sound of “Niggaaaaa” and also mutter “black
      bitches” and “fucking niggers”. Camron’s mother complained to both Black and Pierce (ag
      teachers) who promised that they would speak with Administrators. (Trial Testimony, P-4, P-
      5, P-97).

33.   In the Spring of 2017 the Band held an award banquet. Camron received the Sass quatch
      Award supposedly because she was sassy. Band Director Thomas approved the naming of the
      award. Her parents later spoke with Principal Mike Robinson, about this incident and
      previous concerns with the use of racist language with the band but there was no follow up.
      (P-59, Trial Testimony).
                                                                                                  5
         Case 1:19-cv-00608-LY Document 111 Filed 11/11/20 Page 6 of 11




34.   In the Fall of 2017 there were two new teachers for the FFA class, Amber Dickinson and
      Shelby Stephens. Camron was the only African- American student in the program. The word
      Nigger was used on a daily basis in class and on the farm. Also on daily basis when Camron
      came to class, Kylee R., Will G., Collin P. or Ryan would change the music playing from
      country to rap, and every time the word Nigger came up they would purposefully blast that
      word. It was heard by Ms. Dickinson. On the farm, students also blasted music accenting the
      phrase Nigger when Camron was present. Mother complained to Principal Robinson about
      concerns about her safety, as well as her equipment and animals. (Trial Testimony, P-4, P-5,
      P-6)

35.   Around Halloween 2017 Camron saw a white feedbag, stuffed to look like a head was tied
      and around the neck and was hanging in the FFA Barn. In fact an image of a noose was sent
      around the school via social media. Camron told her mother who complained to Leos and
      Robinson. Her parents met with both and her Father complained that the boys were still using
      the term Nigger around Camron and his wife. Later in a phone call mother also told Robinson
      these same students were dragging trash and purposefully putting it by Camron’s feed area for
      the pigs. Also, that when the noose was cut down it was put back by her feed troughs, so
      Camron put it in the trash. The students then took it out of the trash and put it back by her
      trough again. Mother also complained to Dr. Shapiro, PhD the Associate Superintendent for
      High Schools. Mr. Robinson did apologize about things being racially motivated. (Trial
      Testimony, P-7).

36.   In late 2017 the daily racial slurs in FFA continued. Will. G., a student, commented to
      Camron that he had nicknamed an Asian student “noodle nigger.” Camron complained to
      Assistant Principal McGraw. Camron’s mother sent an email complaint about the interaction
      with Will and met with the FFA Instructor Dickinson and Principal Robinson. (Trial
      Testimony). As the complaints did not stop the racial harassment of her daughter by the FFA
      Students Camron’s mother spoke with Dr. Shapiro and also Principal Robinson on numerous
      occasions. (Trial Testimony, P-10, P- 89, P-99).

37.   The harassment by the FFA student continued through the entire Fall 2017 and Spring 2018
      school year and Camron’s parents continued to complain. (Trial Testimony, P-9 through P-
      39, P- 100, P-101).

38.   During the entire period Fall 2017 and Spring 2018 students continued to use the term Nigger
      around Camron. Father reported it to both the teacher, Mr. Paxton and Band Director, Thomas
      numerous times. Camron finally stopped participating in Band after her Sophomore Year
      because of the daily menu of racist jokes. (Trial Testimony).

39.   During the 2018 summer Camron attended an FFA Convention and was called a Fucking
      Nigger by some students. She complained to her teachers. (Trial Testimony)

40.   During her sophomore or junior year Camron observed graffiti reading “NIGGER” on the
      wall in the girl’s bathroom near the gym and written on a window, as well as similar graffiti in
                                                                                                 6
         Case 1:19-cv-00608-LY Document 111 Filed 11/11/20 Page 7 of 11



      other bathrooms across campus. Staff members knew about the graffiti but it remained up the
      entire year. (Trial Testimony)

41.   On about September 13, 2018, Charles Sneed complained to Camron’s teachers and again to
      Mr. Robinson, that he and his wife were very worried about Camron’s safety, as well her
      property on the Farm and her animals. In fact, someone had carved male genitalia on her feed
      scoop. They encouraged her not to go on the Farm alone. (Trial Testimony, P- 43). The next
      night a former student named Kylee came to the Farm and vandalized Camron’s feed trough,
      the feed scoop, carved a penis on her farm equipment and injured her show animal. (Trial
      Testimony).

42.   In the Fall of 2018 Camron’s mother complained to School Board Member, Yasmin Wagner.
      She detailed the past complaints of racial harassment that had been provided to administrators,
      and that she had requested, but had been refused meetings with Dr. Paul Cruz, Superintendent.
      Ms. Wagner contacted Dr. Cruz and asked for a detailed report about these incidents and the
      District’s response. (Trial Testimony). He referred the issue to Dr. Shapiro, who referred to
      Principal Robinson who referred it to Assistant Principal Leos. The Sneed’s never received
      the promised review. Camron continued to hear racial epithets by the FFA students on almost
      a daily basis throughout the entire school year. (Trial Testimony, P- 51, P-52, P-53).

43.   Ms. Wagner communicated with Dr. Cruz asking for a detailed report, he referred her
      concerns back to Dr. Shapiro. Shapiro refers it to Mike Robinson. Robinson referred it to
      Susan Leos. She never got back with Robinson. He never got back with Dr. Shapiro. He
      never got back with Dr. Cruz. Dr. Cruz never responded to Board Member Wagner. (p-51 – P-
      54).

44.   If administration had responded, Board Member Wagner would have learned of all the above
      noted incidents and all the parental complaints. For instance, in the Fall of 2016 mother
      complained to Principal Leos and Assistant Principal Trevino, that she and Camron were on
      the Farm and were verbally harassed with violent racial epithets by FFA students, but neither
      addressed her concerns. (P-3 – P-50). The racial slurs continued to be used by the FFA
      Students through the year (P-3 – P-58).

45.   In January of 2019, a number of FFA Students came to a program at the Travis County Center
      where Camron was showing some animals. They were wearing military camouflage gear and
      when they arrived went into the bathroom and put an excessive amount of black shoe polish
      on their faces. They then came into the main room and not only walked past Camron’s
      parents but purposefully looked at them. Her parents later complained to Robinson about this
      incident and ongoing concerns. (Trial Testimony, P-56, P-57).

46.   In June of 2019, this lawsuit was filed. The racial harassment continued. Camron and her
      mother complained to her teachers and Principal Robinson. (Trial Testimony, P-58).

47.   In Fall 2019, Camron complained to Assistant Principal Paulette Walls that daily racial
      harassment was continuing in the FFA program and in general. Camron is unaware of any
                                                                                                7
          Case 1:19-cv-00608-LY Document 111 Filed 11/11/20 Page 8 of 11



      response from administration to that complaint. (Trial testimony).

48.   Plaintiffs all testified they never received notice of their Title VI procedural safeguards.

49.   On another occasion Robinson told Camron’s mother he was sorry about things being racially
      motivated but that he would have Ms. Leos follow up., but the harassment by FFA students
      continued. Mother eventually spoke with Dr. Shapiro, PhD the Associate Superintendent for
      High Schools about this incident and others but he too never formally investigated any of her
      complaints. (P-8 & 9)

50.   Mr. Robinson also never received any specific training for to investigatory allegations of
      racism and Title VI procedures. None of the complaints he received from Camron or her
      parents were ever referred to the District’s Title VI Coordinator because he stated, he did not
      believe they were racial. He stated that because Camron did not make the complaints but her
      mother did, made them less credible. He has never referred a case to the School District’s
      Title VI Coordinator. He did note that the District’s Investigatory Procedures required the
      person who receives a complaint to help the student complete a written complaint form and to
      gather other evidence but this never happened either for Camron. (P-82).

51.   Dr. Cruz reports that the School Board never provided him any training on how to complete
      a Title VI Investigation and agrees Board Policies require any allegations of discrimination
      based upon race be referred to him as the District’s Title VI Coordinator, but he never
      received anything from any person with any knowledge of Camron’s complaints. He also
      agreed that Board Policy required a conference with the parent and student, Also, any
      complaints have a written record of the investigation and outcome, with written follow up, He
      agreed the District had a duty to provide Camron support and thought Dr. Shapiro had
      investigated these complaints but wasn’t sure if he had. (P-75)

52.   Even though mother made multiple complaints to Dr. Shapiro he never separately investigated
      any. Importantly, he the Associate Superintendent, did not know who was the District’s Title
      VI Coordinator Even though both Cruz and Robinson both looked to him he never received
      any specific training on how to compete an investigation where there are allegations of racial
      discrimination, When deposed he agreed the School Board should have done so. Over the
      years involving this complaint Dr. Shapiro has never been involved in any Title VI
      Complaints. He too recognized that District policies required that anyone who received a
      complaint about prohibited behavior had a duty to help the student complete a complaint form
      and report to report it to the District’s Title VI Coordinator. Dr Shapiro stated that any
      investigation needs to also address the counseling needs of the victim and the perpetrator. He
      did agree that touching an African-American person’s hair is a racially sensitive topic, as is of
      course using language like “nigger bitch.” Further a full investigation should have been
      completed. Also, any graffiti should have been removed immediately. Nevertheless, and even
      with all the above while he was unsure if a formal Title VI report was required, certainly after
      three years of complaints it should have, and did not. (P-75 & P-76)


                                                                                                     8
         Case 1:19-cv-00608-LY Document 111 Filed 11/11/20 Page 9 of 11



                                           SUMMARY

53.   AISD violated Camron Sneed’s rights under Title VI of the Civil Rights Act of 1964.

54.   AISD allowed a racially hostile environment.

55.   Student on student racial harassment was so severe, pervasive and objectively offensive that it
      deprived Camron Sneed access to educational opportunities or benefits provided by AISD.

56.   AISD had actual knowledge of the ongoing racially hostile environment.

57.   Member of AISD administration had actual notice of the racially hostile environment.

58.   AISD had control over the students who perpetrated the racial hostility and harassment.

59.   Racial hostility and harassment occurred on school grounds.

60.   Camron Sneed’s family provided multiple times, over 4 years to AISD administrators.

61.   AISD had actual knowledge that its efforts to remediate were ineffective; AISD failed to act
      reasonably in light of the known circumstances.

62.   Under the totality of the circumstances, a hostile educational environment existed at Bowie
      High School.

63.   AISD was deliberately indifferent.

64.   AISD’s violation of Camron Sneed’s rights, proximately caused her damage including past
      and future mental anguish, past and future mental impairment, and economic damages.



                                                     Respectfully submitted,
                                                     /s/ Martin J. Cirkiel
                                                     Mr. Martin J. Cirkiel, Esq.
                                                     SBN 00783829
                                                     FID 21488
                                                     Cirkiel & Associates, P.C.
                                                     1901 E. Palm Valley Boulevard
                                                     Round Rock, Texas 78664
                                                     (512) 244-6658 [Telephone]
                                                     (512) 244-6014 [Facsimile]
                                                     marty@cirkielaw.com [Email]

                                                     Mr. Anthony O’Hanlon, Esq.
                                                     Anthony O’Hanlon, P.C.
                                                                                                9
Case 1:19-cv-00608-LY Document 111 Filed 11/11/20 Page 10 of 11



                                  SBN 15235520
                                  111 South Travis Street
                                  Sherman, Texas 75090
                                  (903) 892-9133 [Telephone]
                                  (903) 957-4302 [Facsimile]

                                  ATTORNEYS FOR PLAINTIFFS




                                                                  10
          Case 1:19-cv-00608-LY Document 111 Filed 11/11/20 Page 11 of 11




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing has been
forwarded to all parties on this 11th day of November, 2020, in accordance with the Federal Rules of
Civil Procedure and the Court’s electronic filing system.

ROGERS, MORRIS & GROVER, L.L.P.
Jonathan Brush
jbrush@rmgllp.com
Amy Demmler
ademmler@rmgllp.com
5718 Westheimer, Suite 1200
Houston, Texas 77057
Telephone: 713-960-6000
ATTORNEYS FOR DEFENDANT
AUSTIN INDEPENDENT SCHOOL DISTRICT

                                        /s/ Martin J. Cirkiel
                                      Martin Cirkiel, Attorney




                                                                                                1
First Amended Complaint
